Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant uses the language “a part of another heat exchange pipes enters into a space between the turned-back conduits of each heat exchange pipe” (lines 2 to 3 of claim). However, it is not necessarily clear which exchange pipes are being referred to as the claim is dependent on claim 7 which references “the heat exchange pipe”. For examination purposes, Examiner interprets “…conduits of each heat exchange pipe” to mean “…conduits of each of the heat exchange pipe” to refer to “the heat exchange pipe” in claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1, 5, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US Publication No. 20170328597) in view of Chiba (US Patent No. 5573061).
Regarding claim 1, Miura teaches a heat exchanging unit for exchanging heat between a fluid to be heated and exhaust gas (paragraph 0024, 1), the heat exchanging unit comprising: a heat exchange portion including a heat exchange pipe allowing the fluid to be heated to flow in the heat exchange pipe (paragraph 0040); and a flow changing portion that changes the state of flow of the exhaust gas introduced into the heat exchange portion (paragraph 0028).
However, Miura is silent on a header portion connected to the heat exchange pipe, the header portion allowing the fluid to be heated to flow from the header portion to the heat exchange pipe or from the heat exchange pipe to the header portion.
Chiba teaches a header portion (11, upper tank) connected to the heat exchange pipe (13), the header portion allowing the fluid to be heated to flow from the header portion to the heat exchange pipe or from the heat exchange pipe to the header portion (Figure 4, column 1 lines 39 to 50) to maximize the heat exchange efficiency of a heat exchanger by preventing air flow through a core of the heat exchanger without striking any of a plurality of heat transfer tubes of the core (column 2 lines 16 to 20).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the heat exchanger of Miura to include a header portion connected to the heat exchange pipe, the header portion allowing the fluid to be heated to flow from the header portion to the heat exchange pipe or from the heat exchange pipe to the header portion in view of the teachings of Chiba to maximize the heat exchange efficiency of a heat exchanger by 
Regarding claim 5, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the heat exchange portion includes an opening and a discharge portion (Miura: annotated Figure 1), the exhaust gas is introduced through the opening into the heat exchange portion (Miura: paragraph 0033 to 0035), and the discharge portion discharges the exhaust gas after heat exchange from the heat exchange portion (Miura: annotated Figure 1), and wherein the flow changing portion regulates the amount of opening of either one of or both of the opening and the discharge portion (Miura: paragraph 0033: Accordingly, an combustion amount of the burner is adjusted by changing the rotation speed of the fan motor).
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the flow changing portion includes a ventilation plate (5) having a plurality of vents (50) through which the exhaust gas passes (paragraph 0056, Figure 5), and wherein the flow changing portion changes the flow velocity of the exhaust gas passing through the vents to turn the flow of the exhaust gas into a turbulent flow (5, paragraph 0032).
Regarding claim 9, as applied to claim 6, the combined teachings teach the invention as described above and further teach wherein the ventilation plate (5) is a single ventilation plate or one of a plurality of ventilation plates (Figure 5, paragraph 0056), the single ventilation plate or the plurality of ventilation plates being disposed along the direction of flow of the exhaust gas in the heat exchange portion (Figure 1, 5). 
[AltContent: textbox (Miura: Figure 1)]
    PNG
    media_image1.png
    568
    586
    media_image1.png
    Greyscale

Claim 2, 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US Publication No. 20170328597) in view of Chiba (US Patent No. 5573061) as applied to claim 1 in further view of Zorzit (US Patent No. 7137360).
Regarding claim 2, the combined teachings teach the invention as described above but fail to teach herein the flow changing portion includes a wind direction plate that changes the direction of flow of the exhaust gas flowing in the heat exchange portion for the exhaust gas flowing in the heat exchange portion to contact with the wind direction plate or to flow along the wind direction plate, thereby turning the exhaust gas into a turbulent flow.
Zorzit teaches wherein the flow changing portion includes a wind direction plate (122) that changes the direction of flow of the exhaust gas flowing in the heat exchange portion for the exhaust gas flowing in the heat exchange portion to contact with the wind direction plate or to flow along the wind direction plate, thereby turning the exhaust gas into a turbulent flow (Figure 3, column 7 lines 23 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the flow changing portion includes a wind direction plate that changes the direction of flow of the exhaust gas flowing in the heat exchange portion for the exhaust gas flowing in the heat exchange portion to contact with the wind direction plate or to flow along the wind direction plate, thereby turning the exhaust gas into a turbulent flow in view of the teachings of Zorzit to improve heat transfer and system efficiency for a boiler.
Regarding claim 3, as applied to claim 2, the combined teachings teach the invention as described above but are silent on wherein the heat exchange portion includes an exhaust flow path formed from a plurality of wind direction plates including the wind direction plate for the exhaust flow path to bend flow of the exhaust gas at right angles, at approximate right angles, or at angles more than right angles, so that the exhaust gas flows.
Zorzit further teaches wherein the heat exchange portion includes an exhaust flow path formed from a plurality of wind direction plates (Figure 3, 122) including the wind direction plate for the exhaust flow path to bend flow of the exhaust gas at right angles, at approximate right angles, or at angles more than right angles, so that the exhaust gas flows (annotated Figure 3, column 7 lines 23 to 35, column 8 lines 41 to 65) to improve heat transfer and system efficiency for a boiler (column 1 lines 5 to 6).
[AltContent: textbox (Zorzit: Figure 3)]
    PNG
    media_image2.png
    415
    562
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the heat exchange portion includes an exhaust flow path formed from a plurality of wind direction plates including the wind direction plate for the exhaust flow path to bend flow of the exhaust gas at right angles, at approximate right angles, or at angles more than right angles, so that the exhaust gas flows in view of the further teachings of Zorzit to improve heat transfer and system efficiency for a boiler.
Regarding claim 7, as applied to claim 6, the combined teachings teach the invention as described above and further teach wherein the heat exchange pipe is one of a plurality of heat exchange pipes (Miura: 42, paragraph 0036: a plurality of first heat-transfer tubes).
However, the combined teachings are silent on each heat exchange pipe has a turn-back portion and turned-back conduits, and the plurality of heat exchange pipes are arrayed in parallel with or in substantially parallel with the other, and wherein the ventilation plate is disposed between the turned-back conduits of the plurality of heat exchange pipes.
precision bends), and the plurality of heat exchange pipes are arrayed in parallel with or in substantially parallel with the other (Figure 1), and wherein the ventilation plate (122) is disposed between the turned-back conduits of the plurality of heat exchange pipes (Figure 3) to improve heat transfer and system efficiency for a boiler (column 1 lines 5 to 6).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include each heat exchange pipe has a turn-back portion and turned-back conduits, and the plurality of heat exchange pipes are arrayed in parallel with or in substantially parallel with the other, and wherein the ventilation plate is disposed between the turned-back conduits of the plurality of heat exchange pipes in view of the teachings of Zorzit to improve heat transfer and system efficiency for a boiler.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US Publication No. 20170328597) in view of Chiba (US Patent No. 5573061) as applied to claim 2 in further view of Maurice (US Patent No. 1769743).
Regarding claim 4, the combined teachings teach the invention as described above and further teach wherein the heat exchange pipe is one of a plurality of heat exchange pipes (Miura: 42, paragraph 0036: a plurality of first heat-transfer tubes).
However, the combined teachings are silent on wherein the header portion includes a partition wall vertically extending in the header portion, and the partition wall partitions the header portion into a plurality of areas each including a predetermined number of the plurality of heat exchange pipes connected to the header portion, and wherein the wind direction plate is disposed so as to confront a part of the partition wall across a boundary wall of the header portion to which the plurality of heat exchange pipes are connected.
2), and the partition wall partitions the header portion into a plurality of areas each including a predetermined number of the plurality of heat exchange pipes connected to the header portion (Figure 1, column 3, page 2, lines 29 to 37) and wherein the wind direction plate is disposed so as to confront a part of the partition wall across a boundary wall of the header portion to which the plurality of heat exchange pipes are connected (Figure 3, column 2, page 1, line 82 to 86: by the extension of the partition and baffles into the water chambers) to insure the utmost efficiency of the cooling surfaces (column 1 lines 27 to 28).
[AltContent: textbox (Maurice: Figure 2)]
    PNG
    media_image3.png
    449
    474
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include on wherein the header portion includes a partition wall vertically extending in the header portion, and the partition wall partitions the header portion into a plurality of areas each including a predetermined number of the plurality of heat exchange pipes connected to the header portion and wherein the wind direction plate is disposed so as to confront a part of the partition wall across a boundary wall of the header portion to .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US Publication No. 20170328597) in view of Chiba (US Patent No. 5573061) and Zorzit (US Patent No. 7137360) as applied to claim 7 in further view of Bugler (US Publication No. 20070227712).
Regarding claim 8, the combined teachings teach the invention as described above but are silent on wherein a part of another heat exchange pipes enters into a space between the turned-back conduits of each heat exchange pipe, and a space between adjacent heat exchange pipes is set less than the diameter of the heat exchange pipes.
Bugler teaches wherein a part of another heat exchange pipes (22) enters into a space between the turned-back conduits of each heat exchange pipe (Figure 14 and 16, paragraph 0038) and a space between adjacent heat exchange pipes (understood by Applicant’s Figure 5) is set less than the diameter of the heat exchange pipes (Figure 15, paragraph 0038: consecutive ones of the return bend sections contact each other at points) to provide a heat exchanger apparatus incorporating serpentine tube bodies that provide point contact with consecutive ones of the return bends while simultaneously providing a densely-packed heat exchanger (paragraph 0011).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein a part of another heat exchange pipes enters into a space between the turned-back conduits of each heat exchange pipe and a space between adjacent heat exchange pipes is set less than the diameter of the heat exchange pipes in view of the teachings of Bugler to provide a heat exchanger apparatus incorporating serpentine tube bodies that provide point contact with consecutive ones of the return bends while simultaneously providing a densely-packed heat exchanger.

[AltContent: textbox (Bugler: Figure 14)]
    PNG
    media_image4.png
    394
    511
    media_image4.png
    Greyscale

Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US Publication No. 20170328597) in view of Chiba (US Patent No. 5573061).
Regarding Claim 10, Miura teaches a heat exchanging apparatus (Figure 1) comprising: a housing allowing exhaust gas to flow in the housing (10, Figure 1); and a heat exchanging unit disposed in the housing (12, abstract), the heat exchanging unit (12) including a heat exchange portion (Figure 1, 12A and 12B), …and a flow changing portion (5, 130), wherein the heat exchange portion includes a heat exchange pipe allowing a fluid to be heated to flow in the heat exchange pipe to exchange heat between the fluid to be heated and the exhaust gas (paragraph 0040), and wherein the flow changing portion changes the state of flow of the exhaust gas introduced into the heat exchange portion (paragraph 0048, 5).
However, Miura is silent on a header portion wherein the header portion is connected to the heat exchange pipe to allow the fluid to be heated to flow from the header portion to the heat exchange pipe or from the heat exchange pipe to the header portion.
Chiba teaches a header portion (11); wherein the header portion is connected to the heat exchange pipe to allow the fluid to be heated to flow from the header portion to the heat exchange pipe 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the hot water supply system of Miura to include a header portion; wherein the header portion is connected to the heat exchange pipe to allow the fluid to be heated to flow from the header portion to the heat exchange pipe or from the heat exchange pipe to the header portion in view of the teachings of Chiba to maximize the heat exchange efficiency of a heat exchanger by preventing air flow through a core of the heat exchanger without striking any of a plurality of heat transfer tubes of the core.
Regarding claim 11, as applied to claim 10, the combined teachings teach the invention as described above and further teach further comprising: a burner (Miura: 210, 21) disposed on an upper side (Miura: Figure 1) or a lower side of the heat exchanging unit (Miura: 1), wherein the heat exchange pipe comes into contact with the exhaust gas in a direction intersecting the flowing direction of the fluid to be heated (Miura: paragraph 0040, Figure 1).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US Publication No. 20170328597) in view of Chiba (US Patent No. 5573061).
Regarding claim 12, Miura teaches a hot water supply system comprising (Figure 1): a burner (21, 210) that burns fuel gas to generate exhaust gas (paragraph 0033); a housing allowing the exhaust gas to flow (10, Figure 1); and a heat exchanging unit disposed in the housing (12, abstract), the heat exchanging unit (12) including a heat exchange portion (Figure 1, 12A and 12B),… and a flow changing portion (5, 130), wherein the heat exchange portion includes a heat exchange pipe allowing a fluid to be heated to flow in the heat exchange pipe to exchange heat between the fluid to be heated and the 
However Miura is silent on a header portion; wherein the header portion is connected to the heat exchange pipe to allow the fluid to be heated to flow from the header portion to the heat exchange pipe or from the heat exchange pipe to the header portion.
Chiba teaches a header portion (11); wherein the header portion is connected to the heat exchange pipe to allow the fluid to be heated to flow from the header portion to the heat exchange pipe or from the heat exchange pipe to the header portion (Figure 4, column 1 lines 39 to 50) to maximize the heat exchange efficiency of a heat exchanger by preventing air flow through a core of the heat exchanger without striking any of a plurality of heat transfer tubes of the core (column 2 lines 16 to 20).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the hot water supply system of Miura to include a header portion; wherein the header portion is connected to the heat exchange pipe to allow the fluid to be heated to flow from the header portion to the heat exchange pipe or from the heat exchange pipe to the header portion in view of the teachings of Chiba to maximize the heat exchange efficiency of a heat exchanger by preventing air flow through a core of the heat exchanger without striking any of a plurality of heat transfer tubes of the core.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Howe (US Patent No. 3656544) teaches a heat exchanger.
Jin (US Publication No. 20130000347) teaches a hybrid heat exchanger.
Erickson (US Publication No. 20120312514) teaches dense twisted bundle heat exchanger.

Huang (US Publication No. 20160116228) teaches a water heater having secondary heat exchanger.
Vuillamy (US Publication No. 20140245717) teaches a device for heating a fluid.
Gilbert (US Patent No. 7650933) teaches a baffle for sealed combustion chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W CHEUNG/               Examiner, Art Unit 3762              


/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762